PEACE OFFICER PENSION PLAN When a peace officer of an Oklahoma municipality, covered by the municipality's police pension plan is appointed to a position in the Oklahoma State Bureau of Investigation, the individual contributions then being made on behalf of such peace officer to the city's police pension plan must be continued to ensure that officer's right to continue his participation in the local pension system.  There is no statutory obligation on either the city or the state in such situation to make any contribution to the pension system on behalf of such individual. Title 74 O.S. 160 [74-160] (1971), provides the statutory authority for the individual to continue such contributions as are necessary to ensure his right to continue his participation in the local pension system.  The mechanics of making such contribution may be agreed to by the individual and the State Budget Office, consistent with the established policies of that office.  The Attorney General has considered your request for opinion on the following question: "When a peace officer of an Oklahoma municipality, covered by the municipality's police pension plan, is appointed to a position in the Oklahoma State Bureau of Investigation, what is the proper procedure for maintaining the appointee's police pension rights?" You proceed in your letter to state your question as more specifically being: "Must the individual employee assume the full contribution including that previously paid by the municipality and if not is the State required to assume the municipality's contribution and is the employee's contribution to be deducted from his pay and forwarded by the State Budget Office to the municipality pension system?" Title 74 O.S. 160 [74-160] (1971), provides: "Appointment to any position in the State Bureau of Investigation shall not jeopardize the rights of any person under any other system under which peace officers of this State or its subdivisions may become pensioned, provided that the individual contributions are continued as if such person were in the original organization within which they qualified for such pension." It is clear from a plain reading of the statute that a peace officer who is appointed to a position in the State Bureau of Investigation may continue his participation in the pension plan of the city where such officer was employed prior to his appointment with the State Bureau of Investigation upon the condition that individual contributions are continued to such pension system in the same manner as when the officer was in the employ of the city.  Title 11 O.S. 541h [11-541h] (1971), authorizes certain cities to appropriate a percentage, not to exceed ten percent of the current annual salaries of its policemen, for the use and benefit of its Pension and Retirement System. Title 11 O.S. 541i [11-541i] (1971), provides that the policemen of any city may, by voluntary agreement, make contributions to their city's Pension and Retirement System in such amount as they deem necessary to meet the requirements of such system. Section 541i requires, however, a minimum contribution from each policeman of at least one percent of his monthly compensation.  Cities and towns within the state employing ten or fewer policemen may elect to participate in the Oklahoma State Pension and Retirement System created under 11 O.S. 543f [11-543f] (1975). For those cities qualifying thereunder and participating in said system, the contributions of both the city and the individual are established by statute. Title 11 O.S. 543j [11-543j] (1975), requires each participating city to deduct and remit to the Oklahoma Police Pension and Retirement System five percent of the compensation of each policeman as employee contributions to the system.  Title 11 O.S. 543k [11-543k] (1975), requires a similar contribution, by way of appropriation, of five percent of the monthly compensation of each policeman from the city to the State System.  The individual contributions required by Section 74 O.S. 160 [74-160] of Title 74, above quoted, are those contributions established by Sections 543j and 543k for those cities participating in the Oklahoma Police Pension and Retirement System established by 11 O.S.Supp. 1975, 543f, and for cities not participating in said system, those contributions which a particular city and the policemen thereof have determined necessary to meet the requirements of that city's local pension and retirement system.  The statutes are silent with reference to the source from which contributions are to be made in such event as related in your letter. It is felt, however, that both the contributions of the city and the individual are contemplated and required by 74 O.S. 160 [74-160] (1971), inasmuch as the statute mandates that "the individual contributions" be continued "as if such person were in the original organization within which they qualified for such pension".  We are unable to find any statutory obligation on the part of either the city or the state to make contributions to the local pension system when a police officer leaves the employ of the city and is appointed to the State Bureau of Investigation. Title 11 O.S. 160 [11-160] (1971), does, however, provide the statutory authority for the individual in such situation to make the contributions to the local pension system and thereby ensure his right to continue participating in same.  It is, therefore, the opinion of the Attorney General that your question should be answered as follows: When a peace officer of an Oklahoma municipality, covered by the municipality's police pension plan is appointed to a position in the Oklahoma State Bureau of Investigation, the individual contributions then being made on behalf of such peace officer to the city's police pension plan must be continued to ensure that officer's right to continue his participation in the local pension system.  There is no statutory obligation on either the city or the state in such situation to make any contribution to the pension system on behalf of such individual. Title 74 O.S. 160 [74-160] (1971), provides the statutory authority for the individual to continue such contributions as are necessary to ensure his right to continue his participation in the local pension system.  The mechanics of making such contribution may be agreed to by the individual and the State Budget Office, consistent with the established policies of that office.  (William Don Kiser) ** SEE: OPINION NO. 95-085 (1996) ** ** SEE: OPINION NO. 76-222 (1976) **